Filed 5/4/22 P. v. Runkle CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E078030

 v.                                                                      (Super.Ct.No. RIF2004230)

 CRISTIAN ALEJANDRO RUNKLE,                                              OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed

         Cristian Alejandro Runkle, in pro. per.; William J. Capriola, under appointment by

the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
        On October 13, 2021, an amended felony complaint charged defendant and

appellant Cristian Runkle, and codefendants Merlin Perales Ortiz and Isaiah Rodriguez,

with murder under Penal Code section 187, subdivision (a) (count 1).1

        On October 20, 2021, pursuant to a negotiated disposition, defendant pled guilty to

second degree murder and the trial court sentenced him to 15 years in prison. Defendant

executed a plea waiver form, was advised of and waived his constitutional rights, and

stipulated to a factual basis for his plea.2

        On November 3, 2021, defendant filed a timely notice of appeal. Defendant stated

that his appeal was based on “the sentence or other matters occurring after the plea that

do not affect the validity of the plea.” Defendant also filed a request for a certificate of

probable cause; the court denied the request.

                                 STATEMENT OF FACTS

        The parties stipulated to the following as the factual basis for defendant’s guilty

plea:

        “On November 8, 2020, Defendants Isaiah Rodriguez, Cristian Runkle, [and]

Merlin Perales Ortiz, formed a plan to meet with [the victim] with the intention of

committing robbery with a firearm. All three defendants specifically discussed in


        1 The complaint also alleged that (1) as to Ortiz, the murder occurred during the
course of a robbery under Penal Code section 190, subdivision (a)(17); and (2) as to
Rodriguez, he personally used a firearm during the commission of the offense under
Penal Code section 12022.5, subdivision (a). Codefendants Ortiz and Rodriguez are not
parties to this appeal.

        The original abstract of judgement erroneously referred to the conviction as “1st
        2
murder.” On March 4, 2022, an amended abstract of judgment corrected the error.

                                               2
advance that Perales Ortiz would meet [the victim] outside and lead him into her

Riverside County apartment, where Rodriguez and Runkle would effectuate the robbery

by means of producing a firearm and commanding [the victim] to hand over any money

or marijuana. When [the victim] arrived, Perales Ortiz did meet him outside and led him

into the apartment. Rodriguez and Runkle were both inside the apartment waiting with

the specific intent to rob him and murder him if he resisted the robbery. [The victim] did

resist the robbery, at which point Rodriguez shot him with a 9mm firearm, intending to

kill him.”

                                        DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and has requested this

court to undertake a review of the entire record. Pursuant to Anders, counsel identified

the following issue to assist the court in its search of the record for error:

       “1.    Is [defendant] eligible for relief under Senate Bill No. 1437, which

amended the felony murder rule and the natural and probable consequences doctrine, as it

relates to murder, to ensure that murder liability is not imposed on a person who is not the

actual killer, did not act with the intent to kill, or was not a major participant in the

underlying felony who acted with reckless indifference to human life?”

       We offered defendant an opportunity to file a personal supplemental brief. On

April 8, 2022, defendant filed a seven-page typewritten “supplemental brief and motion


                                               3
to dismiss and appoint new counsel for further briefing.” In his personal brief, defendant

essentially argues that (1) he is eligible for relief under Penal Code section 1170.95; and

(2) the evidence is insufficient to support his conviction. Defendant also appears to

contend that the court erred (1) “in failing to advise defendant of his right to be formally

arraigned before entering [a] judgment of guilty[;]” and (2) “in not accepting the

defendant[’]s waiver of rights, the plea and admissions on the felony plea form.”

Moreover, defendant raises the issue whether defendant, who was 17 at the time the

underlying offense took place, was properly transferred from juvenile. Furthermore,

defendant argues that the “cumulative effect of the errors make it reasonably probable”

that a more favorable result to defendant could have been reached.

       Defendant, however, is precluded from challenging the validity of his plea on

appeal because he failed to timely obtain a certificate of probable cause. “A guilty [or no

contest] plea amounts to an admission of every element of the crime and is the equivalent

of a conviction.” (People v. Ward (1967) 66 Cal.2d 571, 574; People v. Mendez (1999)

19 Cal.4th 1084, 1094.) “No appeal shall be taken by the defendant from a judgment of

conviction upon a plea of guilty or nolo contendere . . . except where both of the

following are met: [¶] (a) The defendant has filed with the trial court a written statement,

executed under oath or penalty of perjury showing reasonable constitutional,

jurisdictional, or other grounds going to the legality of the proceedings. [¶] (b) The trial

court has executed and filed a certificate of probable cause for such appeal with the

county clerk.” (Pen. Code, § 1237.5, italics & boldface added.) In this appeal, the trial

court denied defendant’s request for a certificate of probable cause. Because the trial


                                              4
court denied defendant’s request for a certificate of probable cause, which is required for

an appeal challenging the validity of a plea (People v. Brown (2010) 181 Cal.App.4th

356, 359), he is precluded from challenging the validity of his plea. (People v. Panizzon

(1996) 13 Cal.4th 68, 77-78.) We, therefore, cannot address the merits of defendant’s

guilty plea.

       We note that defendant additionally argues that his trial and appellate counsel

rendered ineffective assistance of counsel (IAC). In order to establish a claim of IAC,

defendant must demonstrate, “(1) counsel’s performance was deficient in that it fell

below an objective standard of reasonableness under prevailing professional norms, and

(2) counsel’s deficient representation prejudiced the defendant, i.e., there is a ‘reasonable

probability’ that, but for counsel’s failings, defendant would have obtained a more

favorable result. [Citations.] A ‘reasonable probability’ is one that is enough to

undermine confidence in the outcome.” (People v. Dennis (1998) 17 Cal.4th 468, 540-

541, citing, among other cases, Strickland v. Washington (1984) 466 U.S. 668.)

Accordingly, an IAC claim has two components: deficient performance and prejudice.

(Strickland, at pp. 687-688, 693-694.) If defendant fails to establish either component,

his claim fails.

       Here, defendant makes two IAC arguments. First, argues that his trial counsel

rendered IAC “for failing to recognize that defendant may potentially fall within the

provisions of Senate Bills 1437 and 775 as he was not the actual killer and did not [act]

with the intent to kill, aid and abet a murder, or was not a major participant in the

underlying felony and acted with reckless indifference to human life.” Second, defendant


                                              5
requests a new appointed appellate counsel; he argues that his appellate counsel’s

performance was deficient because he filed a Wende brief, instead of making substantive

arguments on his behalf. However, as noted ante, because defendant has failed to obtain

a certificate of probable cause, he is precluded from challenging the validity of his plea.

(People v. Panizzon, supra, 13 Cal.4th at pp. 77-78.) Therefore, defendant has failed to

meet the first component of establishing his IAC claim.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error. We are satisfied that no

arguable issues exist, and that defendant has, by virtue of counsel’s compliance with the

Wende procedure and our review of the record, received adequate and effective review of

the judgment entered against him in this case.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                         MILLER
                                                                                              J.


We concur:


McKINSTER
                       Acting P. J.


CODRINGTON
                                   J.



                                              6